DETAILED ACTION
This Office Action is in response to the application 16/744,239 filed on January 16th, 2020.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-13 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 01/16/2020, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgement is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. 2019-012454, the signed copy having been filed on January 28th, 2019.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding claims 1, 12 and 13; claims 1, 12 and 13 are/is rejected under 35 USC 101 because the claims are/is directed to an abstract idea without being integrated into a practical application nor being significantly more.
The claims reciting the limitations “receiv[ing] an authorization request,” “transmitt[ing] an authorization response,” “receiv[ing] a verification request,” “transmitt[ing] verification data,” “accept[ing] access,” “determin[ing] whether to permit or reject allocation of the access authority” and “enabl[ing] collective instruction to allocate the access authority” are directed to an abstract idea as the claims recite mental processes. Accordingly, the claims recite an abstract idea.  This judicial exception is not integrated into a practical application.  It’s noted that the claims recite additional element(s) (i.e., a communication apparatus, a resource, a communication terminal).  However, said additional element is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving/determining/performing/sending/receiving/sending/receiving/sending) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As mentioned above, although the claims recite additional element, said element taken individually or as a combination, do not result in the claim amounting to significantly more than the abstract idea because as the additional elements perform generic computer content distributing functions routinely used in information technology field. Enabling collective instruction to allocate the access authority to a plurality of the communication apparatuses is conventional, well know routing in view of Berkeeimer memo here. Generic computer components recited as performing generic computer functions that are well understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  Therefore, the claim is directed to non-statutory subject matter.
Regarding claims 2-11; claims 2-11 are also rejected under 35 U.S.C 101 as being directed to non-statutory subject matter for the same reasons addressed above as the claims are directed to abstract idea without being integrated into a practical application nor being significantly more.
Regarding claim 1; claim 1 calls for a management apparatus; however, the body of the claim does not positively recite any hardware element. As recited in the body of the claim, the claimed system contains “a first reception unit,” “a first transmission unit,” “a second reception unit,” “a second transmission unit,” “an acceptance unit” and “a determination unit.” In light of the specification (par. [0005]), the first reception unit, the first transmission unit, the second reception unit, the second transmission unit, the acceptance unit and the determination unit can be all construed as software per se since they do not embody any hardware. Because the elements of claim 1 is interpreted as merely software and the claim lacks any physical device or machine, the claim is directed to non-statutory subject matter. It is suggested that the claim be further amended to positively recite at least one hardware element within the body of the claim to make the claim statutory under 35 U.S.C. 101.
Regarding claims 2-11; claims 2-11 do not recite any hardware element to resolve the issue in the independent claim 1. Therefore, claims 2-11 are also non-statutory under 35 U.S.C. 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KHOI V LE/
Primary Examiner, Art Unit 2436